Citation Nr: 1734633	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  12-20 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an initial rating higher than 20 percent for degenerative disc and joint disease of the lumbosacral spine (lumbar spine disability).

2.  Entitlement to a total disability rating based on individual unemployability due to service connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from June 1984 to June 1988.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in May 2016.  A transcript of the hearing is associated with the claims file.

In August 2016, the Board remanded this case for further development.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's lumbar spine disability is characterized by limitation of flexion to more than 30 degrees without ankylosis of the lumbar spine.


CONCLUSION OF LAW

The criteria for a rating higher than 20 percent for degenerative disc and joint disease of the lumbosacral spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5242-5237 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See generally, 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran is currently rated 20 percent for degenerative disc and joint disease of the lumbosacral spine effective April 11, 2011.  He is seeking a higher initial rating.

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

The Veteran's back disability is rated under hyphenated diagnostic code 5242-5237.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the rating assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  DC 5242 refers to degenerative arthritis of the spine and DC 5237 refers to lumbosacral strain.  Both diagnostic codes are rated under the under the General Rating Formula for Diseases and Injuries of the Spine (General Formula) found at 38 C.F.R. § 4.71a.  Intervertebral disc syndrome can, alternately, be rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes also found at § 4.71a. 

The General Formula specifies that the criteria and ratings apply with or without symptoms such as pain (whether or not it radiates) stiffness, or aching in the area affected by residuals of injury or disease.  

The General Formula provides that an evaluation of 10 percent rating is warranted for:  Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in an abnormal gait or abnormal spinal contour, or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a.  

A 20 percent rating is warranted for:  Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id. 

A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id. 

A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine is assigned a 50 percent rating.  Id.  

Ankylosis is defined, for VA compensation purposes, as a condition in which all or part of the spine is fixed in flexion or extension.  Id. at Note (5). 

The General Formula directs raters that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately, under an appropriate diagnostic code.  Id. at Note (1). 

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion for the cervical spine is 340 degrees, and the normal combined range of motion for the thoracolumbar spine is 240 degrees.  Id. at Note (2). 

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes a 60 percent evaluation is assigned where there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  A 40 percent rating is assigned where there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  Id.  A 20 percent rating is assigned where there are incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  Id. 

Note (1) states that for purposes of evaluations of intervertebral disc syndrome, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. 

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  Id. at Note (2); see also 38 C.F.R. § 4.71, Plate V.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  38 C.F.R. § 4.71a General Formula at Note (2).  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Id.  

Degenerative arthritis is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5003, on the basis of limitation of motion as per the diagnostic codes for the specific joint.  If the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is assigned for each major joint or group of minor joints affected by limitation of motion.  Id.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  In the absence of limitation of motion, a 10 percent rating can be assigned for x-ray evidence of 2 or more major joints or 2 or more minor joint groups and a 20 percent rating can be assigned if such involvement includes occasional incapacitating episodes.  Id.  Note (1) under Diagnostic Code 5003 provides that the 20 percent and 10 percent ratings based on x-ray findings will not be combined with rating based on limitation of motion.  

In determining the appropriate evaluation for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 C.F.R. § 4.45, factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy.  

Under 38 C.F.R. § 4.59, painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.  This regulation also requires that, whenever possible, the joints involved are tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  See Correia v. McDonald, 28 Vet. App. 158, 168 (2016).  

Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. § 4.40 and § 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995). Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Pain itself does not rise to the level of functional loss as contemplated by § 4.40 and § 4.45, but may result in functional loss only if it limits the ability to perform the normal working movements of the body with normal excursion, strength, coordination or endurance.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  

In August 2011 the Veteran underwent a VA examination in conjunction with this claim.  This examiner reviewed the objective evidence of record, documented the Veteran's current complaints, and performed a thorough clinical evaluation.  Therefore it is adequate for VA purposes.  At that time, the Veteran reported recurring burning back pain without radiation to the legs.  He reported flare-ups when he had to roll to the side to get out of bed.  Range of motion testing found forward flexion to 70 degrees with objective evidence of pain beginning at 60 degrees, extension to 20 degrees with objective evidence of pain beginning at 10 degrees, bilateral lateral flexion to 20 degrees with no objective evidence of pain, full range of right lateral rotation without objective evidence of pain, and left lateral rotation to 20 degrees with objective evidence of pain beginning at 20 degrees.  After repetitive motion, his range of motion was forward flexion to 60 degrees, extension to 10 degrees, bilateral lateral flexion to 20 degrees, right lateral rotation to 20 degrees, and left lateral rotation to 10 degrees.  His functional impairment was described as less movement than normal, excess fatigability, and pain on movement.  The Veteran had tenderness over his spine and sacrospinalis L2-S1.  He did not have guarding or muscle spasm of the thoracolumbar spine.  He had full muscle strength without atrophy.  His knee reflexes were normal, but his ankle reflexes were absent.  Sensory examination results were normal.  Straight leg testing was negative.  He did not have radicular pain or any other signs or symptoms due to radiculopathy.  He did not have any other neurologic abnormalities or findings related to this disability.  He did not have intervertebral disc syndrome.  He did not use an assistive device.  This disability did not result in functional impairment of an extremity such that no effective function remains other than that which would be equally well served by an amputation with prosthesis.  He did not have any associated scars.  This disability did not impact his ability to work.

In his December 2011 notice of disagreement, the Veteran stated that he was continually in physical therapy for this disability and was unable to work.

In February 2012 the Veteran underwent a VA examination in conjunction with this claim.  This examiner reviewed the objective evidence of record, documented the Veteran's current complaints, and performed a thorough clinical evaluation.  Therefore it is adequate for VA purposes.  The Veteran reported flare-ups when he had to roll to the side to get out of bed.  Range of motion testing found forward flexion to 70 degrees with objective evidence of pain beginning at 75 degrees, extension to 20 degrees with objective evidence of pain beginning at 20 degrees, bilateral lateral flexion to 20 degrees with no objective evidence of pain, right lateral rotation without objective evidence of pain, and left lateral rotation to 20 degrees with objective evidence of pain beginning at 20 degrees.  After repetitive motion, there was no additional loss of motion.  His functional impairment was described as less movement than normal and pain on movement.  The Veteran had tenderness to palpation of his paralumbar muscles.  He did not have guarding or muscle spasm of the thoracolumbar spine.  He had full muscle strength without atrophy.  His knee reflexes were normal, but his ankle reflexes were hypoactive.  Sensory examination results were normal.  Straight leg testing was negative.  He did not have radicular pain or any other signs or symptoms due to radiculopathy.  He did not have any other neurologic abnormalities or findings related to this disability.  He did not have intervertebral disc syndrome.  He did not use an assistive device.  This disability did not result in functional impairment of an extremity such that no effective function remains other than that which would be equally well served by an amputation with prosthesis.  He did not have any associated scars.  This disability severely affected physical employment, but mildly affected sedentary employment.

In an October 2015 letter, the Veteran stated that his back condition had gotten worse; requiring more medication and resulting in lessened ranges of motion.  He said that he was unable to hunt or fish alone because he needed help loading and unloading gear from the truck and could not carry the weight of his pack or a dressed deer or elk.  His neighbors helped him by moving furniture when he cleaned his apartment.  He was unable to sit for too long without having to get up and walk around.  This caused him to make frequent stops during long car rides and to get up during class.  He was no longer able to play sports of carry his grandchildren.

In an October 2015 letter, the Veteran's brother stated that the Veteran's symptoms had increased to the point that he needed assistance to do normal things.  The example he gave was when the Veteran needed help getting out of his brother's sports car after going for a ride.

In November 2015 the Veteran underwent a VA examination in conjunction with this claim.  This examiner reviewed the objective evidence of record, documented the Veteran's current complaints, and performed a thorough clinical evaluation.  Therefore it is adequate for VA purposes.  At that time, the Veteran denied radiation of his pain, numbness, or weakness.  He had no injuries, surgeries, or changes since his last evaluation.  He did not report flare-ups or any functional loss or functional impairment of the thoracolumbar spine.  Range of motion testing found forward flexion to 70 degrees, extension to 20 degrees, bilateral lateral flexion to 20 degrees, and bilateral lateral rotation to 20 degrees.  The range of motion itself contribute to a functional loss did not contribute to a functional loss.  Pain was noted on forward flexion on examination but did not result in or cause functional loss.  There was no evidence of pain with weight bearing.  There was no objective evidence of localized tenderness or pain on palpation of the joints or associated soft tissue of the thoracolumbar spine.  The Veteran was able to perform repetitive use testing and there was no additional loss of function or range of motion after three repetitions.  The Veteran was being examined immediately after repetitive use over time.  Pain, weakness, fatigability or incoordination did not significantly limit functional ability with repeated use over a period of time.  The Veteran did not have guarding or muscle spasm of the thoracolumbar spine.  He had full muscle strength without atrophy.  His reflexes were normal.  Sensory examination results were normal.  Straight leg testing was negative.  He did not have radicular pain or any other signs or symptoms due to radiculopathy.  There was no ankylosis of the spine.  He did not have any other neurologic abnormalities or findings related to this disability.  He did not have intervertebral disc syndrome.  He did not use an assistive device.  This disability did not result in functional impairment of an extremity such that no effective function remains other than that which would be equally well served by an amputation with prosthesis.  He did not have any other pertinent physical findings, complications, conditions, signs or symptoms related to this disability.  He did not have any associated scars.  This disability did not impact his ability to work.

At his May 2016 hearing, the Veteran testified that his back disability had gotten worse.  He also stated that he was not asked about flare-ups at the time of the November 2015 VA examination.  He also stated that he was willing to make a multiple hour trip to another VA Medical Center (VAMC) because of a bad experience at his local VAMC.  He testified that he was unemployed, but he also stated that he occasionally worked as a bouncer in a bar, which made his back worse.  The jobs he had been looking into were physical in nature and would aggravate his back.  He had previously worked as an unloader at Walmart and in a fast food restaurant.  The Veteran reported that these jobs were physically demanding and that non-physical jobs were hard to find in his area.

In September 2016 the Veteran underwent a VA examination in conjunction with this claim.  This examiner reviewed the objective evidence of record, documented the Veteran's current complaints, and performed a thorough clinical evaluation.  Therefore it is adequate for VA purposes.  At that time, the Veteran reported intermittent pains of the lower back that had been progressively gotten worse over time but are tolerable in good days.  He treated this disability with physical therapy.  At the time of the examination he was experiencing a flare-up due to prolonged sitting on the three hour car ride to the examination.  He stated that with pain flare-up he could not sit for prolonged periods.  He described his functional loss as being unable to bend his lower back.  

Range of motion testing found forward flexion to 35 degrees, extension to 15 degrees, bilateral lateral flexion to 15 degrees, and bilateral lateral rotation to 15 degrees.  Pain was noted in all planes on examination and caused functional loss.  There was no evidence of pain on weight bearing.  There was tenderness across the lumbar paralumbar muscles.  The Veteran was not able to perform repetitive use testing due to the pain flare-up from the long car ride.  The Veteran was not being examined immediately after repetitive use over time, but the examiner found that this examination was medically consistent with the Veteran's statements describing functional loss with repetitive use over time.  Pain significantly limited functional ability with repeated use over time.  This additional limitation was described in terms of range of motion as forward flexion to 35 degrees, extension to 15 degrees, bilateral lateral flexion to 15 degrees, and bilateral lateral rotation to 15 degrees.  This is a combined range of motion of 110 degrees.  Pain significantly limited functional ability during a flare-up.  This additional limitation was described in terms of range of motion as forward flexion to 35 degrees, extension to 15 degrees, bilateral lateral flexion to 15 degrees, and bilateral lateral rotation to 15 degrees.  There was no muscle spasm.  The Veteran had tenderness of the lumbar paralumbar muscles and guarding, but these did not result in abnormal gait or abnormal spinal curvature.   This disability also resulted in instability of station, interference with sitting, and interference with standing.  

The Veteran had full muscle strength without atrophy.  His reflexes were normal.  Sensory examination results were normal.  Straight leg testing was negative.  He did not have radicular pain or any other signs or symptoms due to radiculopathy.  There was no ankylosis of the spine.  He did not have any other neurologic abnormalities or findings related to this disability.  He had intervertebral disc syndrome (IVDS), but no episodes of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician in the past 12 months.  He did not use an assistive device.  This disability did not result in functional impairment of an extremity such that no effective function remains other than that which would be equally well served by an amputation with prosthesis.  He did not have any other pertinent physical findings, complications, conditions, signs or symptoms related to this disability.  He did not have any associated scars.  This disability impacted his ability to work in that he easily hurt his lower back from lifting and was unable to continue working.

In an April 2017 addendum, the examiner noted that the Veteran's range of motion on passive and active rating of motion, weight bearing and not weight bearing was forward flexion to 35 degrees, extension to 15 degrees, bilateral lateral flexion to 15 degrees, and bilateral lateral rotation to 15 degrees.  Some pain was noted in weight bearing.  This examiner noted that the significant decrease in range of motion between the August 2011 VA examination and the September 2016 examination may suggest progressive changes in the interim.  Additionally, the latter examination was performed when the Veteran was recuperating from long travel.

After a review of the pertinent evidence, the Board determines that a rating higher that that already assigned is not warranted.  Based on the above, the Veteran's back disability has been manifested by pain, limitation of forward flexion to no less than 35 degrees, and a combined range of motion of no less than 110 degrees.  When these symptoms are applied to the rating criteria, they are consistent with the current 20 percent rating.  38 C.F.R. § 4.71a, DC 5242-5237.  A higher rating requires forward flexion of the thoracolumbar spine not greater than 30 degrees or ankylosis of the thoracolumbar spine.  Id. This level of impairment is not shown on the record. Thus, a rating higher than the current 20 percent is not warranted.

The Board has also considered whether the Veteran's back disability has any associated objective neurologic abnormalities that would entitle the Veteran to separate compensable ratings.  38 C.F.R. § 4.71a, DC 5242-5237, Note 1.  In this case, the Veteran has not reported and the objective medical evidence has not shown any neurologic abnormalities associated with the Veteran's back disability.  Thus, separate ratings for associated objective neurologic abnormalities are not warranted.

Therefore, the Board finds that the preponderance of the evidence is against a schedular rating higher than 20 percent for degenerative disc and joint disease of the lumbosacral spine.  Hence the appeal as to a higher rating for this disability must be denied.  There is no reasonable doubt to be resolved as to this issue.  38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3.

The Board has considered whether referral for an extraschedular rating under 38 C.F.R. § 3.321(b)(1) is warranted in this case.  The Board finds that the Veteran's degenerative disc and joint disease of the lumbosacral spine is contemplated by the schedular rating criteria.  Neither the facts of the case nor the Veteran's allegations raise the issue of extraschedular consideration.  Thus, no analysis is required.  See Yancy v. McDonald, 27 Vet. App. 484, 494 (2016) (holding that an extraschedular analysis is not warranted where it is not "specifically sought by the claimant nor reasonably raised by the facts found by the Board") (citing Dingess v. Nicholson, 19 Vet. App. 473, 499 (2006), aff'd, 226 Fed. Appx. 1004 (Fed. Cir. 2007).  See also Doucette v. Shulkin, 28 Vet. App. 366, 369 (2017) (explaining that the Board had no obligation to analyze whether referral is warranted for extraschedular consideration if an extraschedular rating is not specifically sought by the claimant or reasonably raised by the facts found by the Board).  


ORDER

An initial rating higher than 20 percent for degenerative disc and joint disease of the lumbosacral spine is denied.


REMAND

The Board recognizes that a claim for a total rating based on individual unemployability (TDIU) may be raised as a separate claim, or in the context of an initial rating or a claim for an increase.  See Rice v. Shinseki, 22 Vet. App. 447, 452-53 (2009).  In this case the claimant has raised the question of unemployability due to service-connected disability, arguing that he was unable to perform the physically demanding jobs he could obtain without further injuring his back and unable to find sedentary employment.

Here, the Veteran is only service connected for his back disability and that disability is rated 20 percent.  Thus, the Veteran has not met the schedular requirements for TDIU.  See 38 C.F.R. § 4.16 (a).

Nevertheless, the claim may still be referred to the Director of Compensation Services for assignment an extraschedular rating if the evidence of record shows that the Veteran is "unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities."  38 C.F.R. § 4.16 (b).

In this case, the Veteran stated that he last worked full time in January 2012.  He worked part-time at a fast food restaurant from April 2012 to July 2013 until the job "became too physically demanding.  It requires fast paced and long hours."  At his hearing, the Veteran referred to infrequent work as a bouncer for a bar.  It is unclear how often he does this or how recently he last worked in this capacity.

The September 2016 VA examiner noted that this disability impacted the Veteran's ability to work in that he "easily hurts his lower back from lifting, and unable to continue working."  It is unclear if this is meant to say that the Veteran is unable to continue working after injuring his back while lifting or if this is a separate comment meant to say that this disability in general prevents the Veteran from working.  Affording the Veteran the benefit of the doubt, the Board will interpret this as the latter for the purposes of referral to the Director of Compensation Services.

Accordingly, the case is REMANDED for the following action:

1.  Refer the Veterans claim for TDIU to the Director of Compensation Service for extraschedular consideration pursuant to the provisions of 38 C.F.R. § 4.16 (b).

2.  If the benefit sought on appeal is not granted in full, furnish to the Veteran and his representative a supplemental statement of the case and allow an appropriate opportunity to respond before returning the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


